The defendant’s contention that his plea of guilty was not knowingly, intelligently, and voluntarily made because the Supreme Court failed to specifically enumerate certain of his constitutional rights is unpreserved for appellate review since he did not move to withdraw his plea on that ground prior to *1044sentencing (see GPL 470.05 [2]; People v Reyes, 41 AD3d 620 [2007]; People v Watson, 19 AD3d 518 [2005]; People v Maddy, 110 AD2d 719 [1985]), and we decline to review it in the exercise of our interest of justice jurisdiction. Mastro, J.P., Balkin, Chambers and Sgroi, JJ., concur.